DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding limitations recited in claims 1-14 which are directed to a manner of operating the disclosed sensor, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lv et al. (Study on a micro-gas sensor with SnO2–NiO sensitive film for indoor formaldehyde detection), in view of Hubálek et al. (Pt-loaded Al2O3 catalytic filters for .
Regarding claim 1, Lv discloses a sensor (Fig. 1; Fig. 2; pg. 75/2.1. Micro-hotplate fabrication; pg. 75/2.2. The preparation of sensitive material) comprising:
a substrate (see: silicon wafer);
5 a first electrode pattern disposed on one side of the substrate to form a layer (see: Ti/Pt thin film heater/thermometer);
a second electrode pattern disposed on the one side of the substrate to form a layer and separated from the first electrode pattern (see: another Ti/Pt thin film electrodes for the gas sensing film);
a sensing layer located on the one side of the substrate and covering the first electrode pattern and the second electrode pattern and containing a semiconductor (see: SnO2–NiO sensing film);
a first electrode pad disposed on the one side of the substrate to form a layer (see: electrode pads coupled to Ti/Pt thin film heater/thermometer); and
a second electrode pad disposed on the one side of the substrate (see: electrode pads coupled to another Ti/Pt thin film electrodes for the gas sensing film);
a plurality of connection electrodes to electrically connect the first electrode pattern to the first electrode pad, and electrically connect the second electrode pattern to the second electrode pad (see: plurality of leads which couple the electrode pads to the Ti/Pt thin film heater/thermometer electrodes); 
(see: windows),
wherein the substrate further includes an inner substrate (see: suspended portion of the micro-hotplate) and an outer substrate having a shape that surrounds the inner substrate (see: portion of substrate which surrounds the suspended portion of the micro-hotplate),
wherein the opening is located between the outer substrate and the inner substrate (see: windows),
wherein the first and second electrode patterns are located on the inner substrate (see: Ti/Pt thin film heater/thermometer and Ti/Pt thin film electrodes for the gas sensing film disposed on the suspended portion of the micro-hotplate), and the first and second electrode pads are located on the outer substrate (see: electrode pads are disposed on the portion of substrate which surrounds the suspended portion of the micro-hotplate),
wherein a plurality of bridges connect the outer substrate to the inner substrate and are located between the opening and the plurality of connection electrodes located on the plurality of bridges (see: six bridges which couple the suspended portion of the micro-hotplate to the surrounding portion).
Lv does not explicitly disclose 10 a protective layer located on the one side of the substrate and covering at least a part of the sensing layer, and containing a material different from that of the sensing layer.
Hubálek teaches an analogous metal oxide gas sensor comprising a metal oxide sensing layer coved with a catalytic filter comprising an Al2O3 insulating layer loaded (pg. 277/col. 2/para. 2-278/col. 1/para. 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a catalytic filter into the device disclosed by Lv, as taught by Hubálek, in order to provide for improved sensitivity and selectivity of the metal oxide sensing materials by removing interfering gases before they can reach the sensing layer (Hubálek: pg. 277/col. 2/para. 2-278/col. 1/para. 1).
Modified Lv does not explicitly disclose a housing accommodating the substrate and including a filter spaced apart from the substrate.
Norman teaches an analogous calorimetric catalytic gas sensor disposed within a housing comprising opening covered by an MFA diffuser and activated carbon filter (Fig. 4).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to encapsulate the gas sensor of modified Lv, as taught by Norman, in order to prevent poisoning of the catalytic layers in the device, thereby providing for a longer product life cycle (Norman: Abstract).
Modified Lv does not explicitly disclose the substrate is formed by an anodized aluminum oxide.
Lutz teaches an analogous microhotplate chemical sensor comprising an AAO substrate (Figure 1, Figure 2).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to select AAO as the material for the substrate in the device disclosed by modified Lv, as taught by Lutz, in order to provide for decreased cost, power consumption, while increasing sensitivity (Lutz: ABSTRACT).  Additionally, it has been held to be within the general skill of a 
Regarding claim 2, Lv further discloses the first electrode pad includes: a first heating electrode pad connected to one end of the first electrode pattern, and 27a second heating electrode pad connected to other end of the first electrode pattern (Fig. 2, see: two electrode pads coupled to Ti/Pt thin film heater/thermometer).
Regarding claim 3, Lv further discloses a potential difference between the first heating electrode pad and the second heating electrode pad is generated, the first electrode pattern heats the 5 sensing layer (pg. 75/2.1. Micro-hotplate fabrication, see: Ti/Pt thin film heater/thermometer).
Regarding claim 4, Lv further discloses the first heating electrode pad, the first electrode pattern, the sensing layer, the second electrode pattern, and the second electrode pad sequentially form a sensing circuit (Fig. 3; pg. 75-76/2.3. Testing system and procedure).
Regarding claim 5, modified Lv does not explicitly disclose a third electrode pattern formed on the one side of the substrate and separated from the first and second electrode patterns, and a third electrode pad electrically connected to the third electrode pattern.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate additional sensors and their respective electrode patterns and pads, into the device of modified Lv, since mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held 
Regarding claim 6, Lv further discloses the sensing layer includes tin dioxide and nickel oxide, and reacts with hydrofluorocarbon (HFC) (pg. 75/2.2. The preparation of sensitive material, see: SnO2–NiO sensing film).
Regarding claim 7, modified Lv further discloses the protective layer includes at least one of silicon 20 dioxide and aluminum oxide, and reacts with a hydroxyl group material (Hubálek: pg. 277/col. 2/para. 2-278/col. 1/para. 1, see: Al2O3 insulating layer loaded with a noble metal catalyst, such as Pt and/or Pd).
Regarding claim 8, modified Lv further discloses the protective layer includes at least one of palladium 28(Pd) and tungsten (W) (Hubálek: pg. 277/col. 2/para. 2-278/col. 1/para. 1, see: Al2O3 insulating layer loaded with a noble metal catalyst, such as Pt and/or Pd).
Regarding claim 9, Lv further discloses the opening is provided with a plurality of openings, wherein the first electrode pattern is extended between the plurality of openings and is 5 connected to the first electrode pad, and the second electrode pattern is extended between the plurality of openings and is connected to the second electrode pad (Fig. 2, see: plurality of windows which have a plurality of cantilevered arms suspending the sensing membrane upon which the electrodes and pads are coupled).
Regarding claim 10, modified Lv further discloses the housing further includes: 10 a plate facing the one side of the substrate and spaced apart from the substrate; a first connection part being extended and formed from the plate and connected to the first (Norman: Fig. 4, see: bottom portion of TO can comprising 4 electrical contacts extending therefrom).
Regarding claim 12, Lv further discloses the opening is provided with a plurality of openings (Fig. 2, see: six windows), and the plurality of bridges are disposed between the plurality of openings (Fig. 2, see: six bridges which couple the suspended portion of the micro-hotplate to the surrounding portion).
Regarding claim 13, Lv further discloses the inner substrate is one of a circular shape or a rectangular shape (Fig. 2, see: rectangular suspended portion of the micro-hotplate).
Regarding claim 12, Lv further discloses the second electrode pattern is interdigitated with the first electrode pattern (Fig. 1, Fig. 2, see: Ti/Pt thin film heater/thermometer and Ti/Pt thin film electrodes for the gas sensing film which have a serpentine/interdigitated configuration).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lv et al. (Study on a micro-gas sensor with SnO2–NiO sensitive film for indoor formaldehyde detection), in view of Hubálek et al. (Pt-loaded Al2O3 catalytic filters for screen-printed WO3 sensors highly selective to benzene), Norman et al. (Packaging effects of a novel explosion-proof gas sensor), and Lutz et al. (Development of Ultra-Low Power Metal Oxide Sensors and Arrays for Embedded Applications), as applied to claim 1 above, in further view of Davies et al. (US 2006/0032745 A1).
(Fig. 4).
Modified Lv does not explicitly disclose the filter comprising silicon dioxide.
Davies teaches an analogous gas sensing device comprising a housing having a silica glass fibre disc configured to absorb chronic catalyst poisons [0054].  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to select silicon dioxide glass fibers as the material for the diffuser in the device disclosed by modified Lv, as taught by Davies, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with the Applicant’s assertion that the device disclosed by Lv fails to teach or suggest Feature 1 and Feature 2.
Regarding Feature 1: Figure 2 of Lv explicitly discloses six bridges which suspend the inner portion of the micro-hotplate.
Regarding Feature 2: Figure 2 and Figure 1 of Lv explicitly discloses the Ti/Pt thin film heater/thermometer and Ti/Pt thin film electrodes for the gas sensing film are disposed on the suspended inner portion of the micro-hotplate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT J EOM/           Primary Examiner, Art Unit 1797